721 N.W.2d 577 (2006)
Betty SCHILLER and Gerald Schiller, Conservators for Michael Schiller, an incapacitated individual, Plaintiffs-Appellees,
v.
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN, Defendant-Appellant.
Docket No. 127794. COA No. 258344.
Supreme Court of Michigan.
September 26, 2006.
By order of September 21, 2005, the application for leave to appeal the December 2, 2004 order of the Court of Appeals was held in abeyance pending the decision in Cameron v. Auto Club Insurance Ass'n (Docket No. 127018). On order of the Court, the case having been decided on July 28, 2006, 476 Mich. 55, 718 N.W.2d 784 (2006), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
We further ORDER that the stay entered by this Court on July 29, 2005 remains in effect until completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.